DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10/29/2019. It is noted, however, that applicant has not filed a certified copy of the CN201911039847 application as required by 37 CFR 1.55. A document in the case file appears to be a copy of the foreign application, however, it includes no bibliographic or identifying information.

Specification
The disclosure is objected to because of the following informalities: paragraphs 5, 9, 16, 20, 39, 40, and 44 use the phrase “far away”. As addressed further below in item 6, the phrase is not defined and its meaning is unclear.  
Appropriate correction is required.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities: 
In claim 1, line 16, the word “via” should be added between “second sub” and “which”.  
In claim 12, line 2, the word “via” should be added between “second sub” and “which”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 1 and 10, the claims include the limitation “wherein the thin film transistor layer is disposed on the substrate an organic layer,” in lines 3-4, respectively. This limitation is grammatically incorrect and does not make sense and therefore the structure of the thin film transistor layer relative to the organic layer cannot be determined.  For purposes of examination, the claim has been interpreted as if a semicolon separates “the substrate” and “an organic layer” in line 4.
Claims 2-9 and 11-20 depend on claims 1 and 10, respectively, and are indefinite due to their dependence on indefinite claims 1 and 10.
In further reference to claims 1, 5, 12, and 16, the claims use the term “far away” which is indefinite. The specification does not define how far “far away” is. It appears the phrase “far away” may mean “spaced from” or “in an opposite direction from (another feature).” Ultimately, the meaning of “far away” is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2015/0108484).
In reference to claim 10, Park et al. (US 2015/0108484), hereafter “Park,” discloses a display panel, with reference to Figure 2, comprising: a substrate 110; a thin film transistor layer, wherein the thin film transistor layer is disposed on the substrate an organic layer, paragraph 58; and a via 166, wherein the via is disposed on the thin film transistor layer, and a part of the organic layer 190 extends to the via, paragraphs 71 and 72.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by Park et al. (US 2015/0108484) in view of Park et al. (US 2019/0148476) and Kim et al. (US 2020/0303479).

[AltContent: textbox (4th
via)][AltContent: arrow]wherein the thin film transistor layer comprises an inorganic layer (one of multilayer 112), a buffer layer (another of multilayer 112), paragraphs 77 and 78, an active layer 120, 122, a first insulating layer 130, a first metal layer 140, 142, a second insulating layer 150, a second metal layer 152, a third insulating layer 162, a source electrode 180, 186, and a drain electrode, 182, 188 which are disposed and stacked on the substrate, paragraph 61, and the via comprises a first via, a second via, a third via, and a fourth via, see the annotated Figure 2 below; 

the first via comprises a first sub via and a second sub [via] which are disposed on the third insulating layer 162, the second via comprises a third sub via, the fourth via comprises a fourth sub via, and the part of the organic layer 190 is disposed along the first sub via, the second sub via, the third sub via, the third via, and the fourth sub via; 
the active layer comprises a first active pattern 122 and a second active pattern 120 which are disposed interlacedly, the first metal layer comprises a first metal pattern 142 and a second metal pattern 140, the second metal layer comprises a third metal pattern 152, the first active pattern, the first metal pattern, and the third metal pattern are positioned between the source electrode and the drain electrode, and the second metal pattern is correspondingly disposed at one side of the drain electrode far away from the first metal pattern;
 the first sub via and the second sub via are positioned between the source electrode and the drain electrode, and the first sub via and the second sub via penetrate the third insulating layer, see the annotated Figure 2 above;
 the third sub via (second via) corresponds to the second metal pattern, the third sub via penetrates the third insulating layer, and the part of the organic layer extends to the second metal pattern through the third sub via;
 the third via is disposed at one side of the third sub via far away from the second sub via, and the third via penetrates, the first insulating layer, the second insulating layer, and the third insulating layer;

Park does not disclose the part of the organic layer contacts the buffer layer via the third via, and the part of the organic layer contacts the active layer via the fourth via or, the third via penetrates the buffer layer, the first insulating layer, the second insulating layer, and the third insulating layer and extends to the inorganic layer.
Park et al. (US 2019/0148476), hereafter “Park 2019,” discloses a display device including teaching a part of an organic layer, 161 in Figure 10, contacts a buffer layer 111 via a via GR, paragraph 86 and 93, and the via penetrates the buffer layer 111, the first insulating layer 112, the second insulating layer 113, and the third insulating layer 114 and extends to the inorganic layer 101, paragraph 86. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the part of the organic layer to contact the buffer layer via the third via and the third via to penetrates the buffer layer, the first insulating layer, the second insulating layer, and the third insulating layer and extends to the inorganic layer. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007), see also paragraphs 87 and 185 of Park 2019.
Kim et al. (US 2020/0303479), hereafter “Kim,” discloses a display device including teaching a part of an organic layer, 161 in Figure 7, contacts an active layer ES via a via GR, paragraphs 192, 194, and 162. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the part of the organic layer to contact the 
In reference to claim 11, Park discloses the thin film transistor layer comprises an inorganic layer (one of multilayer 112), a buffer layer (another of multilayer 112), paragraphs 77 and 78, an active layer 120, 122, a first insulating layer 130, a first metal layer 140, 142, a second insulating layer 150, a second metal layer 152, a third insulating layer 162, a source electrode 180, 186, and a drain electrode, 182, 188 which are disposed and stacked on the substrate, paragraph 61, and the via comprises a first via, a second via, a third via, and a fourth via; the part of the organic layer contacts the second metal layer via the first via, and the part of the organic layer contacts the first metal layer via the second via, paragraphs 106-108, and 112.
Park does not disclose the part of the organic layer contacts the buffer layer via the third via, and the part of the organic layer contacts the active layer via the fourth via.
Park 2019 discloses a display device including teaching a part of an organic layer, 161 in Figure 10, contacts a buffer layer 111 via a via GR, paragraph 86 and 93. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the part of the organic layer to contact the buffer layer via the third via. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007), see also paragraphs 87 and 185 of Park 2019.
Kim discloses a display device including teaching a part of an organic layer, 161 in Figure 7, contacts an active layer ES via a via GR, paragraphs 192, 194, and 162. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the part of the organic layer to contact the active layer via the fourth via. One would have been 
In reference to claim 12, Park discloses wherein the first via comprises a first sub via and a second sub [via] which are disposed on the third insulating layer 162, the second via comprises a third sub via, the fourth via comprises a fourth sub via, and the part of the organic layer 190 is disposed along the first sub via, the second sub via, the third sub via, the third via, and the fourth sub via; 
the active layer comprises a first active pattern 122 and a second active pattern 120 which are disposed interlacedly, the first metal layer comprises a first metal pattern 142 and a second metal pattern 140, the second metal layer comprises a third metal pattern 152, the first active pattern, the first metal pattern, and the third metal pattern are positioned between the source electrode and the drain electrode, and the second metal pattern is correspondingly disposed at one side of the drain electrode far away from the first metal pattern;
 the first sub via and the second sub via are positioned between the source electrode and the drain electrode, and the first sub via and the second sub via penetrate the third insulating layer, see the annotated Figure 2 above;
 the third sub via (second via) corresponds to the second metal pattern, the third sub via penetrates the third insulating layer, and the part of the organic layer extends to the second metal pattern through the third sub via;
 the third via is disposed at one side of the third sub via far away from the second sub via, and the third via penetrates, the first insulating layer, the second insulating layer, and the third insulating layer;

Park 2019 discloses the third via penetrates the buffer layer 111, the first insulating layer 112, the second insulating layer 113, and the third insulating layer 114 and extends to the inorganic layer 101, paragraph 86.

Allowable Subject Matter
Claims 2-9 and 13-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2 and 13 would be allowable because the prior art of record fails to teach or fairly suggest the structure comprising a second through hole disposed between the second active pattern and the substrate, the second through hole filled with a photoresist adhesive; in combination with the other recited limitations in the respective base claims.
Claims 3 and 4 depend from claim 2 and claims 14 and 15 depend from claim 13 and would be allowable in combination with the other recited limitations in the respective base claims.
Claims 5 and 16 would be allowable because the prior art of record fails to teach or fairly suggest the structure comprising a fifth sub via, and the second metal layer further comprises a fourth metal pattern; the fourth metal pattern is disposed at one side of the source electrode far away from the drain electrode, and the fifth sub via penetrates the buffer layer, the first insulating 
Claims 6-9 depend from claim 5 and claims 17-20 depend from claim 16 and would be allowable in combination with the other recited limitations in the respective base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897